             Case 6:20-cv-01053-MC         Document 10              Filed 07/01/20   Page 1 of 2




    ELLEN F. ROSENBLUM
    Attorney General
    CHRISTINA L. BEATTY-WALTERS #981634
    BRIAN SIMMONDS MARSHALL #196129
    Assistant Attorneys General
    Department of Justice
    100 SW Market Street
    Portland, OR 97201
    Telephone: (971) 673-1880
    Fax: (971) 673-5000
    Email: Tina.BeattyWalters@doj.state.or.us
            Brian.S.Marshall@doj.state.or.us

    Attorneys for Secretary of State Beverly Clarno




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON



    PEOPLE NOT POLITICIANS OREGON,                        Case No. 6:20-cv-01053-MC
    COMMON CAUSE, LEAGUE OF WOMEN
    VOTERS OF OREGON, NAACP OF                            NOTICE OF APPEARANCE
    EUGENE/SPRINGFIELD, INDEPENDENT
    PARTY OF OREGON, and C. NORMAN
    TURRILL,

                   Plaintiffs,

           v.

    BEVERLY CLARNO, OREGON
    SECRETARY OF STATE,

                   Defendant.




Page 1 - NOTICE OF APPEARANCE
        TBW/jl9/10316585
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 6:20-cv-01053-MC         Document 10              Filed 07/01/20   Page 2 of 2




          Please take notice that the undersigned is counsel of record for defendants in this case.



          DATED July 1 , 2020.

                                                       Respectfully submitted,

                                                       ELLEN F. ROSENBLUM
                                                       Attorney General



                                                           s/ Christina L. Beatty-Walters
                                                       CHRISTINA L. BEATTY-WALTERS #981634
                                                       BRIAN SIMMONDS MARSHALL #196129
                                                       Assistant Attorneys General
                                                       Trial Attorneys
                                                       Tel (971) 673-1880
                                                       Fax (971) 673-5000
                                                       Tina.BeattyWalters@doj.state.or.us
                                                       Brian.S.Marshall@doj.state.or.us
                                                       Attorneys for Secretary of State Beverly Clarno




Page 2 - NOTICE OF APPEARANCE
       TBW/jl9/10316585
                                                 Department of Justice
                                                100 SW Market Street
                                                  Portland, OR 97201
                                         (971) 673-1880 / Fax: (971) 673-5000
